--------------------------------------------------------------------------------

Exhibit 10.2
 
November 6, 2008




TO THE BORROWER PARTY TO THE CREDIT
AGREEMENT DESCRIBED BELOW


AND


TO EACH OF THE LENDERS PARTY TO THE
CREDIT AGREEMENT DESCRIBED BELOW




 
Re:
CREDIT AGREEMENT, dated as of March 15, 2007, by and among Benihana Inc. (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto (collectively, the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”) and Wachovia Bank, National Association, as
administrative agent (the “Agent”)





Ladies and Gentlemen:


Reference is made to the Credit Agreement described above.  Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement.


The Borrower has requested that the Lenders amend the definition of Consolidated
EBIT to read as follows:


“Consolidated EBIT” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net income for such period, has been deducted for (i) Consolidated
Accrued Interest Expense for such period, (ii) Consolidated Taxes and (iii)
non-cash stock-based compensation, all as determined in accordance with GAAP.


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Lenders hereby agree to amend the definition of
Consolidated EBIT as set forth above and further agree that such amendment shall
be effective as of July 21, 2008.


This Agreement shall be effective only to the extent specifically set forth
herein and shall not (a) be construed as a waiver of any breach or default nor
as a waiver of any breach or default of which the Lenders have not been informed
by the Borrower, (b) affect the right of the Lenders to demand compliance by the
Credit Parties with all terms and conditions of the Credit Agreement, except as
specifically modified or waived by this Agreement, (c) be deemed a waiver of any
transaction or future action on the part of the Credit Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement, or (d) except as waived hereby, be deemed or construed to be a waiver
or release of, or a limitation upon, the Administrative Agent’s or the Lenders’
exercise of any rights or remedies under the Credit Agreement or any other
Credit Document, whether arising as a consequence of any Event of Default which
may now exist or otherwise, all such rights and remedies hereby being expressly
reserved.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on the date first above written.




WACHOVIA BANK, NATIONAL ASSOCIATION




By:                                                                
Name:                                                           
Title:                                                             
 
 
 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:


BENIHANA INC.




By:                                                                
Name:                                                           
Title:                                                             
 